 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.6
 
 
FIRST KEYSTONE FINANCIAL, INC.
AMENDED AND RESTATED 1995 RECOGNITION AND RETENTION
PLAN AND TRUST AGREEMENT
 
 
ARTICLE I
ESTABLISHMENT OF THE PLAN AND TRUST
 
1.01           First Keystone Financial, Inc. (the "Corporation") hereby amends
and restates its Recognition and Retention Plan of First Keystone Federal
Savings Bank (as amended and restated, the "Plan") and Trust (the "Trust") upon
the terms and conditions hereinafter stated in this amended and restated 1995
Recognition and Retention Plan and Trust Agreement (the "Agreement"), with the
amendment and restatement effective as of November 25, 2008.  The Plan is being
amended and restated in order to comply with Section 409A of the Code, as
defined herein.
 
1.02           The Trustee hereby accepts this Trust and agrees to hold the
Trust assets existing on the date of this Agreement and all additions and
accretions thereto upon the terms and conditions hereinafter stated.
 
 
ARTICLE II
PURPOSE OF THE PLAN
 
2.01           The purpose of the Plan is to retain personnel of experience and
ability in key positions by providing Directors and Employees of the Bank and
the Corporation with a proprietary interest in the Corporation and its
Subsidiaries as compensation for their contributions to the Corporation, the
Bank, and any other Subsidiaries and as an incentive to make such contributions
in the future.
 
 
ARTICLE III
DEFINITIONS
 
The following words and phrases when used in this Agreement with an initial
capital letter, unless the context clearly indicates otherwise, shall have the
meanings set forth below.  Wherever appropriate, the masculine pronouns shall
include the feminine pronouns and the singular shall include the plural.
 
3.01           "Bank" means First Keystone Bank, the wholly owned subsidiary of
the Corporation.
 
3.02           "Beneficiary" means the person or persons designated by a
Recipient to receive any benefits payable under the Plan in the event of such
Recipient's death.  Such person or persons shall be designated in writing on
forms provided for this purpose by the Committee and may be changed from time to
time by similar written notice to the Committee.  In the absence of a written
designation, the Beneficiary shall be the Recipient's surviving spouse, if any,
or if none, his estate.
 
3.03           "Board" means the Board of Directors of the Corporation.
 

--------------------------------------------------------------------------------


3.04           "Code" means the Internal Revenue Code of 1986, as amended.
 
3.05           "Committee" means the committee appointed by the Board pursuant
to Article IV hereof.
 
3.06           "Common Stock" means shares of the common stock, $.01 par value
per share, of the Corporation.
 
3.07           "Disability" means the Recipient (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) is, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than three months under an accident and health plan covering
employees of the Corporation or the Bank (or would have received such benefits
for at least three months if he or she had been eligible to participate in such
plan).
 
3.08           "Effective Date" means the day upon which the Board originally
adopted this Plan.
 
3.09           "Employee" means any person who is employed by the Corporation,
the Bank, or any Subsidiary, or is an officer of the Corporation, the Bank, or
any Subsidiary, including officers or other employees who may be directors of
the Corporation.
 
3.10           "Exchange Act" means the Securities Exchange Act of 1934, as
amended.
 
3.11           "Non-Employee Director" means a member of the Board who is not an
Employee of the Corporation or any Subsidiary.
 
3.12           "Plan Shares" or "Shares" means shares of Common Stock held in
the Trust which may be distributed to a Recipient pursuant to the Plan.
 
3.13           "Plan Share Award" or "Award" means a right granted under this
Plan to receive a distribution of Plan Shares upon completion of the service
requirements described in Article VII.
 
3.14           "Recipient" means an Employee or a Non-Employee Director who
receives a Plan Share Award under the Plan.
 
3.15           "Subsidiary" means First Keystone Bank and any other subsidiaries
of the Corporation or the Bank which, with the consent of the Board, agree to
participate in this Plan.
 
3.16           "Trustee" means such persons, firm or entity nominated by the
Committee and approved by the Board pursuant to Sections 4.01 and 4.02 to hold
legal title to the Plan for the purposes set forth herein.
 
2

--------------------------------------------------------------------------------


 
ARTICLE IV
ADMINISTRATION OF THE PLAN
 
4.01           Role of the Committee.  The Plan shall be administered and
interpreted by the Committee, which shall consist of two or more members of the
Board, none of whom shall be an officer or employee of the Corporation and each
of whom shall be a "Non-Employee Director" within the meaning of Rule 16b-3
under the Exchange Act.  The Committee shall have all of the powers allocated to
it in this and other Sections of the Plan.  The interpretation and construction
by the Committee of any provisions of the Plan or of any Plan Share Award
granted hereunder shall be final and binding.  The Committee shall act by vote
or written consent of a majority of its members.  Subject to the express
provisions and limitations of the Plan, the Committee may adopt such rules,
regulations and procedures as it deems appropriate for the conduct of its
affairs.  The Committee shall report its actions and decisions with respect to
the Plan to the Board at appropriate times, but in no event less than one time
per calendar year.  The Committee shall recommend to the Board a firm or other
entity or one or more person to act as Trustee in accordance with the provisions
of this Plan and Trust and the terms of Article VIII hereof.
 
4.02           Role of the Board.  The members of the Committee and the Trustee
shall be appointed or approved by, and will serve at the pleasure of, the
Board.  The Board may in its discretion from time to time remove members from,
or add members to, the Committee, and may remove or replace the Trustee,
provided that any directors who are selected as members of the Committee shall
not be officers or employees of the Corporation and shall be "Non-Employee
Directors" within the meaning of Rule 16b-3 promulgated under the Exchange Act.
 
4.03           Limitation on Liability.  No member of the Board or the Committee
shall be liable for any determination made in good faith with respect to the
Plan or any Plan Shares or Plan Share Awards granted under it.  If a member of
the Board or the Committee is a party or is threatened to be made a party to any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative, by reason of anything done or not
done by him in such capacity under or with respect to the Plan, the Corporation
shall, subject to the requirements of applicable laws and regulations, indemnify
such member against all liabilities and expenses (including attorneys' fees),
judgments, fines and amounts paid in settlement actually and reasonably incurred
by him in connection with such action, suit or proceeding if he acted in good
faith and in a manner he reasonably believed to be in the best interests of the
Corporation and any Subsidiaries and, with respect to any criminal action or
proceeding, had no reasonable cause to believe his conduct was unlawful.
 
4.04           Compliance with Laws and Regulations.  All Awards granted
hereunder shall be subject to all applicable federal and state laws, rules and
regulations and to such approvals by any government or regulatory agency or
stockholders as may be required.
 
4.05           No Deferral of Compensation Under Section 409A of the Code.  All
Awards granted under the Plan are designed to not constitute a deferral of
compensation for purposes of Section 409A of the Code.  No Recipient shall be
permitted to defer the recognition of income beyond the date an Award shall be
deemed earned pursuant to Article VII of this Plan.
 
 
3

--------------------------------------------------------------------------------


ARTICLE V
CONTRIBUTIONS
 
5.01           Amount and Timing of Contributions.  The Board shall determine
the amount (or the method of computing the amount) and timing of any
contributions by the Corporation and any Subsidiaries to the Trust established
under this Plan.  Such amounts may be paid in cash or in shares of Common Stock
and shall be paid to the Trust at the designated time of contribution.  No
contributions by Employees shall be permitted.
 
5.02           Investment of Trust Assets; Number of Plan Shares.  Subject to
Section 8.02 hereof, the Trustee shall invest all of the Trust's assets
primarily in Common Stock.  The aggregate number of Plan Shares initially
available for distribution pursuant to this Plan shall be 54,400 shares of
Common Stock, which shares shall be purchased (from the Corporation and/or, if
permitted by applicable regulations, from stockholders thereof) by the Trust
with funds contributed by the Corporation.
 
 
ARTICLE VI
ELIGIBILITY; ALLOCATIONS
 
 
6.01      Awards to Non-Employee Directors.  Plan Share Awards shall be made to
Non-Employee Directors as follows:
 
(a)           Initial Allocation.  A Plan Share Award shall be allocated to each
Non-Employee Director as of the day on which the Plan was initially approved by
stockholders of the Corporation.  Specifically, each Non-Employee Director shall
receive an initial Plan Share Award of 1,088 shares of Common Stock (except that
each Non-Employee Director who has served as a director of the Bank for more
than 30 years shall receive an initial Plan Share Award of 2,176 shares of
Common Stock).
 
(b)           Subsequent Allocation.  A Plan Share Award shall be allocated to
each Non-Employee Director one year from the date on which the Plan was
initially approved by stockholders of the Corporation and on the next
anniversary date thereafter.  Specifically, each Non-Employee Director shall
receive a Plan Share Award of 136 shares of Common Stock on each of the two
anniversary dates after the initial awards pursuant to Section 6.01(a) hereof
(except that each Non-Employee Director who has served as a director of the Bank
for more than 30 years shall receive a Plan Share Award of 272 shares of Common
Stock on each of the two anniversary dates after the initial awards pursuant to
Section 6.01(a) hereof).
 
6.02           Awards to Employees.  Plan Share Awards may be made to such
Employees as may be selected by the Committee.  In selecting those Employees to
whom Plan Share Awards may be granted and the number of Shares covered by such
Awards, the Committee shall consider the duties, responsibilities and
performance of each respective Employee, his present and potential contributions
to the growth and success of the Corporation, his salary and such other factors
as the Committee shall deem relevant to accomplishing the purposes of the
Plan.  The Committee may but shall not be required to request the written
recommendation of the Chief Executive Officer of the Corporation other than with
respect to Plan Share Awards to be granted to him.
 
4

--------------------------------------------------------------------------------


6.03           Form of Allocation.  As promptly as practicable after a
determination is made pursuant to Section 6.01 that a Plan Share Award is to be
issued, the Committee shall notify the Recipient in writing of the grant of the
Award, the number of Plan Shares covered by the Award, and the terms upon which
the Plan Shares subject to the Award shall be distributed to the Recipient.  The
date on which the Committee so notifies the Recipient shall be considered the
date of grant of the Plan Share Award.  The Committee shall maintain records as
to all grants of Plan Share Awards under the Plan.
 
6.04           Allocations Not Required to any Specific
Employee.  Notwithstanding anything to the contrary in Section 6.01 hereof, no
Employee shall have any right or entitlement to receive a Plan Share Award
hereunder, with such Awards being at the total discretion of the Committee.
 
 
ARTICLE VII
EARNING AND DISTRIBUTION OF PLAN SHARES; VOTING RIGHTS
 
7.01     Earning Plan Shares; Forfeitures.
 
(a)           General Rules.  Unless the Committee shall specifically state to
the contrary at the time a Plan Share Award is granted, Plan Shares subject to
an Award shall be earned by a Recipient at the rate of twenty percent (20%) of
the aggregate number of Shares covered by the Award as of each annual
anniversary of the date of grant of the Award.  If the employment or service of
the Recipient is terminated prior to the fifth (5th) annual anniversary of the
date of grant of a Plan Share Award for any reason (except as specifically
provided in subsections (b), (c) and (d) below), the Recipient shall forfeit the
right to any Shares subject to the Award which have not theretofore been
earned.  No fractional shares shall be distributed pursuant to this Plan.
 
(b)           Exception for Terminations Due to Death or
Disability.  Notwithstanding the general rule contained in Section 7.01(a), all
Plan Shares subject to a Plan Share Award held by a Recipient whose employment
or service with the Corporation or any Subsidiary terminates due to death or
Disability shall be deemed earned as of the Recipient's last day of employment
with the Corporation or any Subsidiary and shall be distributed as soon as
practicable thereafter; provided, however, that Awards shall be distributed in
accordance with Section 7.03(a).
 
(c)           Exception for a Change in Control.  Notwithstanding the general
rule contained in Section 7.01(a), all Plan Shares subject to a Plan Share Award
held by a Recipient shall be deemed to be earned in the event of a "change in
control of the Corporation."  A "change in control of the Corporation" is
defined as a change in the ownership of the Corporation or the Bank, a change in
the effective control of the Corporation or the Bank or a change in the
ownership of a substantial portion of the assets of the Corporation or the Bank,
in each case as provided under Section 409A of the Code and the regulations
thereunder.
 
(d)           Revocation for Misconduct.  Notwithstanding anything hereinafter
to the contrary, the Board may by resolution immediately revoke, rescind and
terminate any Plan Share Award, or portion thereof, previously awarded under
this Plan, to the extent Plan Shares have not been distributed hereunder to the
Recipient, whether or not yet earned, in the case of a Recipient who is
discharged from the employ or service of the Corporation or any Subsidiary for
cause (as hereinafter defined).  Termination for cause shall mean termination
because of personal dishonesty, incompetence, willful misconduct, breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule, or regulation (other than traffic
violations or similar offenses) or final cease-and-desist order.
 
5

--------------------------------------------------------------------------------


7.02      Distribution of Dividends.  Any cash dividends or stock dividends
declared in respect of each Plan Share held by the Trust will be paid by the
Trust, as soon as practicable after the Trust's receipt thereof, to the
Recipient on whose behalf such Plan Share is then held by the Trust.
 
7.03     Distribution of Plan Shares.
 
(a)           Timing of Distributions:  General Rule.  Plan Shares shall be
distributed to the Recipient or his Beneficiary, as the case may be, as soon as
practicable after they have been earned, provided, however, that no Plan Shares
shall be distributed to the Recipient or Beneficiary pursuant to a Plan Share
Award within six months from the date on which that Plan Share Award was granted
to such person.
 
(b)           Form of Distributions.  All Plan Shares, together with any Shares
representing stock dividends, shall be distributed in the form of Common
Stock.  One share of Common Stock shall be given for each Plan Share earned and
distributable.  Payments representing cash dividends shall be made in cash.
 
(c)           Withholding.  The Trustee may withhold from any cash payment or
Common Stock distribution made under this Plan sufficient amounts to cover any
applicable withholding and employment taxes, and if the amount of a cash payment
is insufficient, the Trustee may require the Recipient or Beneficiary to pay to
the Trustee the amount required to be withheld as a condition of delivering the
Plan Shares.  The Trustee shall pay over to the Corporation or any Subsidiary
which employs or employed such Recipient any such amount withheld from or paid
by the Recipient or Beneficiary.
 
(d)           Restrictions on Selling of Plan Shares.  Plan Share Awards may not
be sold, assigned, pledged or otherwise disposed of prior to the time that they
are earned and distributed pursuant to the terms of this Plan.  Following
distribution, the Committee may require the Recipient or his Beneficiary, as the
case may be, to agree not to sell or otherwise dispose of his distributed Plan
Shares except in accordance with all then applicable federal and state
securities laws, and the Committee may cause a legend to be placed on the stock
certificate(s) representing the distributed Plan Shares in order to restrict the
transfer of the distributed Plan Shares for such period of time or under such
circumstances as the Committee, upon the advice of counsel, may deem
appropriate.
 
7.04      Voting of Plan Shares.  After a Plan Share Award has been made, the
Recipient shall be entitled to direct the Trustee as to the voting of the Plan
Shares which are covered by the Plan Share Award and which have not yet been
earned and distributed to him pursuant to Section 7.03, subject to rules and
procedures adopted by the Committee for this purpose.Provided that the Recipient
informs the Trustee how the Recipient voted Plan Shares which have been earned
and distributed for and against proposals to stockholders, the Trustee shall
vote all Plan Shares which have not yet been earned and distributed pursuant to
Section 7.03 in the same proportion for and against proposals to stockholders as
the Recipient actually votes Plan Shares which have been earned and distributed
pursuant to Section 7.03. If the Recipient does not provide the Trustee with
such information, Plan Shares which have not yet been earned and distributed
pursuant to Section 7.03 shall not be voted by the Trustee. In the event a
tender offer is made for Plan Shares, the Trustee shall tender Plan Shares held
by it which have not yet been earned and distributed in the same proportion in
which the Recipient actually tenders Plan Shares which have been earned and
distributed.
 
6

--------------------------------------------------------------------------------


 
 
ARTICLE VIII
TRUST
 
8.01     Trust.  The Trustees shall receive, hold, administer, invest and make
distributions and disbursements from the Trust in accordance with the provisions
of the Plan and Trust and the applicable directions, rules, regulations,
procedures and policies established by the Committee pursuant to the Plan.
 
8.02     Management of Trust.  It is the intent of this Plan and Trust that the
Trustees shall have complete authority and discretion with respect to the
arrangement, control and investment of the Trust, and that the Trustees shall
invest all assets of the Trust in Common Stock to the fullest extent
practicable, except to the extent that the Trustees determine that the holding
of monies in cash or cash equivalents is necessary to meet the obligations of
the Trust.  In performing their duties, the Trustees shall have the power to do
all things and execute such instruments as may be deemed necessary or proper,
including the following powers:
 
(a)           To invest up to one hundred percent (100%) of all Trust assets in
Common Stock without regard to any law now or hereafter in force limiting
investments for trustees or other fiduciaries.  The investment authorized herein
may constitute the only investment of the Trust, and in making such investment,
the Trustees are authorized to purchase Common Stock from the Corporation or
from any other source, and such Common Stock so purchased may be outstanding,
newly issued, or treasury shares.
 
(b)           To invest any Trust assets not otherwise invested in accordance
with (a) above, in such deposit accounts, and certificates of deposit,
obligations of the United States Government or its agencies or such other
investments as shall be considered the equivalent of cash.
 
(c)           To sell, exchange or otherwise dispose of any property at any time
held or acquired by the Trust.
 
(d)           To cause stocks, bonds or other securities to be registered in the
name of a nominee, without the addition of words indicating that such security
is an asset of the Trust (but accurate records shall be maintained showing that
such security is an asset of the Trust).
 
(e)           To hold cash without interest in such amounts as may in the
opinion of the Trustees be reasonable for the proper operation of the Plan and
Trust.
 
7

--------------------------------------------------------------------------------


(f)           To employ brokers, agents, custodians, consultants and
accountants.
 
(g)           To hire counsel to render advice with respect to their rights,
duties and obligations hereunder, and such other legal services or
representation as they may deem desirable.
 
(h)           To hold funds and securities representing the amounts to be
distributed to a Recipient or his Beneficiary as a consequence of a dispute as
to the disposition thereof, whether in a segregated account or held in common
with other assets of the Trust.
 
Notwithstanding anything herein contained to the contrary, the Trustees shall
not be required to make any inventory, appraisal or settlement or report to any
court, or to secure any order of a court for the exercise of any power herein
contained, or give bond.
 
8.03     Records and Accounts.  The Trustees shall maintain accurate and
detailed records and accounts of all transactions of the Trust, which shall be
available at all reasonable times for inspection by any legally entitled person
or entity to the extent required by applicable law, or any other person
determined by the Committee.
 
8.04     Expenses.  All costs and expenses incurred in the operation and
administration of this Plan shall be borne by the Corporation.
 
8.05     Indemnification.  Subject to the requirements of applicable laws and
regulations, the Corporation shall indemnify, defend and hold the Trustees
harmless against all claims, expenses and liabilities arising out of or related
to the exercise of the Trustees' powers and the discharge of their duties
hereunder, unless the same shall be due to their gross negligence or willful
misconduct.
 
 
ARTICLE IX
MISCELLANEOUS
 
9.01     Adjustments for Capital Changes.  The aggregate number of Plan Shares
available for distribution pursuant to the Plan Share Awards and the number of
Shares to which any Plan Share Award relates shall be proportionately adjusted
for any increase or decrease in the total number of outstanding shares of Common
Stock issued subsequent to the Effective Date of the Plan resulting from any
split, subdivision or consolidation of shares or other capital adjustment, or
other increase or decrease in such shares effected without receipt or payment of
consideration by the Corporation.
 
9.02     Amendment and Termination of Plan.  The Board may, by resolution, at
any time amend or terminate the Plan, subject to any required stockholder
approval or any stockholder approval which the Board may deem to be advisable
for any reason, such as for the purpose of obtaining or retaining any statutory
or regulatory benefits under tax, securities or other laws or satisfying any
applicable stock exchange listing requirements.  The Board may not, without the
consent of the Recipient, alter or impair his Plan Share Award except as
specifically authorized herein. Notwithstanding any other provision of the Plan,
this Plan may not be terminated prior to such time as all outstanding Plan Share
Awards granted to Recipients have been earned or forfeited in accordance with
the Plan.
 
8

--------------------------------------------------------------------------------


9.03           Nontransferable.  Plan Share Awards and rights to Plan Shares
shall not be transferable by a Recipient, and during the lifetime of the
Recipient, Plan Shares may only be earned by and paid to a Recipient who was
notified in writing of an Award by the Committee pursuant to Section 6.03.  No
Recipient or Beneficiary shall have any right in or claim to any assets of the
Plan or Trust, nor shall the Corporation or any Subsidiary be subject to any
claim for benefits hereunder.
 
9.04           Employment or Service Rights.  Neither the Plan nor any grant of
a Plan Share Award or Plan Shares hereunder nor any action taken by the Trustee,
the Committee or the Board in connection with the Plan shall create any right on
the part of any Employee or any Non-Employee Director to continue in such
capacity.
 
9.05           Voting and Dividend Rights.  No Recipient shall have any voting
or dividend rights or other rights of a stockholder in respect of any Plan
Shares covered by a Plan Share Award, except as expressly provided in Sections
7.02 and 7.04 above, prior to the time said Plan Shares are actually earned and
distributed to him.
 
9.06           Governing Law.  To the extent not governed by federal law, the
Plan and Trust shall be governed by the laws of the Commonwealth of
Pennsylvania.
 
9.07           Effective Date.  This Plan as originally adopted shall be
effective as of the Effective Date, and Awards may be granted hereunder no
earlier than the date the Plan was approved by the requisite vote of the holders
of outstanding voting shares of the Corporation at a meeting of stockholders of
the Corporation and no later than the termination of the Plan. The Plan, as
originally adopted, was approved by stockholders at a meeting thereof.
 
9.08           Term of Plan.  This Plan shall remain in effect until the earlier
of (1) ten (10) years from the Effective Date, (2) termination by the Board, or
(3) the distribution to Recipients and Beneficiaries of all assets of the Trust.
 
9.09           Tax Status of Trust.  It is intended that the trust established
hereby be treated as a Grantor Trust of the Corporation under the provisions of
Section 671 et seq. of the Code, as the same may be amended from time to time.
 
9

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Corporation has caused this amended and restated
Agreement to be executed by its duly authorized officer and the corporate seal
to be affixed and duly attested, and the Trustees of the Trust established
pursuant hereto have duly and validly executed this Agreement, all on this 25th
day of November 2008.
 
 
 

    FIRST KEYSTONE FINANCIAL, INC.                               By:  /s/Donald
S. Guthrie         Donald S. Guthrie         Interim Chief Executive Officer    
                  TRUSTEES:                       /s/ Donald S. Hosier          
            /s/William J. O'Donnell  

 
 
 
 
10

--------------------------------------------------------------------------------


 